Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 13, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00851-CV


                  MATTHEW W. WASSERMAN, Appellant

                                         V.

                 CHRISTINA BERGERON GUGEL, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-24997


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed September 12, 2013. On February
5, 2014, appellant(s) filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.